Citation Nr: 9903683	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a program of vocational rehabilitation, 
pursuant to Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1994 determination by a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for a 
program of vocational rehabilitation under Chapter 31, Title 
38, United States Code.


REMAND

The veteran contends, essentially, that his service-connected 
right knee disability interferes with his employability, and, 
as such, he should be entitled to a program of VA vocational 
rehabilitation.  The laws and regulations for an award of a 
program of VA vocational rehabilitation are summarized below.  
In that regard, the Board notes that part of the analysis in 
this case for determining entitlement to vocational 
rehabilitation involves an assessment of a claimant's 
nonservice-connected disabilities, as well as service-
connected disabilities.  In the present case, it appears that 
additional medical records must be obtained before the Board 
can fairly proceed with this appeal.  

According to the law, a veteran shall be entitled to a 
rehabilitation program under Chapter 31, Title 38, United 
States Code, if the following conditions are met:  (a)(i) the 
veteran has a service-connected disability of 20 percent or 
more that was incurred or aggravated in active service after 
September 16, 1940, or (ii) the veteran is hospitalized for a 
service-connected disability which will likely become 
compensable to 20 percent or more; or (iii) the veteran has a 
service-connected disability that is compensable or likely to 
become compensable at less than 20 percent, if the claim for 
Chapter 31 benefits was filed before November 1, 1990; (b) 
the veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102(1) (West 
1991 & Supp 1998); 38 C.F.R. § 21.40 (1998).  Further, a 
veteran shall also be entitled to a program of vocational 
rehabilitation if the veteran has  (A) a service-connected 
disability rated at 10 percent; and (B) the veteran has a 
serious employment handicap.  38 U.S.C.A. § 3102(2).

The regulation governing "employment handicap" is set forth 
in 38 C.F.R. § 21.51, and basically requires evidence of an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with the veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(b).  Further, 
"impairment" is defined as restrictions on employability 
caused by (1) the veteran's service-connected and nonservice-
connected disabilities; (2) deficiencies in education in 
training; (3) negative attitudes toward the disabled; and, 
(4) other pertinent factors.  38 C.F.R. § 21.51(c)(1).

The Board notes that in Davenport v. Brown, a case involving 
basic eligibility for vocational rehabilitation training 
under Chapter 31, the U. S. Court of Veterans Appeals (Court) 
issued a decision that directly affected the provisions of 
38 C.F.R. § 21.51, regarding the criteria for finding an 
employment handicap.  Davenport v. Brown, 7 Vet. App. 476 
(1995).  The Court held that 38 C.F.R. § 21.51(c)(2), which 
required that a veteran's service-connected disability 
"materially contribute" to his employment handicap, was 
invalid because 38 U.S.C.A. § 3102, the statutory authority 
for 38 C.F.R. § 21.51(c)(2), did not require a causal nexus 
between a service-connected disability and an employment 
handicap.  Therefore, 38 C.F.R. § 21.51(c)(2) was in excess 
of statutory authority.  The Court stated further, that to 
the extent that 38 C.F.R. § 21.51(c)(2),(e),(f)(1)(ii) and 
(f)(2), include the "materially contribute" language and 
require a causal nexus between a veteran's service-connected 
disability and the veteran's employment handicap, those 
regulatory provisions are unlawful.

Subsequent to Davenport, pursuant to the Veterans' Benefits 
Improvement Act of 1996, the law was amended to require that 
a veteran's employment handicap result from a service-
connected disability.  Pub.L. No. 104-275, § 101(a), 110 
Stat. 3322 (Oct. 9, 1996).  However, that amendment is only 
effective as to claims filed on or after October 9, 1996.  In 
the present case, the record reveals that the veteran's 
Application for Vocational Rehabilitation, initiating this 
appeal, was received by the RO in March 1994.  Therefore, in 
this case, the mandates of Davenport apply.  As such, in 
determining whether an employment handicap exists in the 
present case, consideration must be given to both the 
veteran's service-connected and nonservice-connected 
disabilities.  Davenport, 7 Vet. App. at 486; 38 C.F.R. 
§ 21.51(c). 

A review of the veteran's claims folder reveals that service 
connection is currently in effect for residuals of a right 
knee injury, evaluated as 20 percent disabling; a healed scar 
on the penis shaft, evaluated as noncompensable; residuals of 
an ingrown toenail, right big toe, evaluated as 
noncompensable; and a residual scar from a recurrent boil on 
the left buttock, evaluated as noncompensable; the combined 
disability evaluation is 20 percent.  Review of the record 
also shows that the veteran's nonservice-connected 
disabilities include two healed scars, foot calluses, a 
report of a facial skin condition, and emotional problems, to 
include drug addiction.  

In the most recent Counseling Record Narrative Report, dated 
in June 1998, the veteran reported that he was currently 
being treated by a psychiatrist at a VA medical center for 
anxiety and depression.  The veteran also reported that he 
had difficulty with alcohol and drug abuse, but that he had 
been abstinent from such since he was treated at a VA medical 
center in 1995.  The VA counseling psychologist stated that 
the veteran had overridden the disability limitations he 
experienced from his service-connected right knee disability, 
but that he had other functional limitations regarding his 
nonservice-connected disabilities.  In the June 1998 
Supplemental Statement of the Case, it was explained to the 
veteran that he was considered to be adequately trained for 
suitable employment and that the effects of his service-
connected disabilities did not impair the veteran's ability 
to obtain or maintain suitable employment.  It was noted  
that although he had been granted an increased evaluation for 
his service-connected right knee disorder, the new rating and 
underlying increase in severity of condition did not 
materially effect the veteran's potential for industrial 
integration.  It was explained further, that while the 
veteran did have significant issues surrounding his lack of 
employment, the service-connected disability limitations did 
not contribute to the employment handicap, and as a result, 
VA vocational rehabilitation benefits were denied.  

As noted above, determination of whether the veteran 
currently has an "employment handicap" requires examination 
of both the veteran's service-connected and nonservice-
connected disabilities.  See Davenport, 7 Vet. App. at 486; 
38 C.F.R. § 21.51(c).  In that regard, although the veteran 
indicated that he was currently receiving treatment at a VA 
medical center, the record is devoid of any recent treatment 
records for a psychiatric disability, including alcohol and 
drug abuse.  See 38 C.F.R. § 21.51(c)(3).  Additionally, the 
June 1998 Counseling Record Narrative Report reflects that 
the veteran was attempting to obtain Social Security 
benefits, but there is no recent indication of record as to 
whether the veteran is now receiving Social Security 
benefits.
 
The United States Court of Veterans Appeals (Court) has held 
that the VA has constructive knowledge of medical records 
generated by its agency, and the VA is obligated to obtain 
any such pertinent treatment records, as well as other 
records of which the VA was notified.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363, 369-370 (1992); Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992).  

Accordingly, the case is being REMANDED for the following 
action:


1.  The RO should obtain copies of any 
and all VA medical records for the 
veteran reflecting treatment at the VAMC 
in St. Louis, Missouri, or any other 
VAMC, which are not already in the claims 
file, and associate them with the claims 
file.  A specific request should be made 
for VA records reflecting any psychiatric 
treatment, including alcohol and/or drug 
abuse, from September 1997 to the 
present.  If the search for these records 
has negative results, the claims file 
should be properly documented to that 
effect with the reason why such records 
were not obtained.

2.  The RO should ascertain whether the 
veteran was awarded any Social Security 
benefits, and if so, the RO should obtain 
a copy of that decision and the 
supporting medical evidence.  If the 
veteran is not currently receiving any 
Social Security benefits, the file should 
be documented to that effect.

3.  After completion of the above, the RO 
should review the record to determine 
whether the requested development has 
been satisfactorily completed.  
Thereafter, the RO should reevaluate the 
veteran's claim for entitlement to 
program of vocational rehabilitation, 
pursuant to Chapter 31, Title 38, United 
States Code, in light of both his 
service-connected and nonservice-
connected disabilities.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given an opportunity 
to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to obtain additional information and to accord the veteran 
due process of law.  The Board does not intimate any opinion 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


- 3 -


